Citation Nr: 1725882	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pains and labored breathing, to include costochondritis.

2.  Entitlement to service connection for a sleeping disorder, to include sleep apnea, insomnia, and restless leg syndrome.

3.  Entitlement to service connection for a mental disorder, to include adjustment disorder, posttraumatic stress disorder (PTSD) due to combat and military sexual trauma, and major depressive disorder with psychotic features, but not including schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served in the United States Army from August 2003 to February 2008.  She had service in Iraq and in the Reserves.

These matters originally came before the Board on appeal from an October 2012 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2016, the Veteran's representative withdrew as the attorney of record.  In February 2017, VA mailed the Veteran a notification of the withdrawal and asked the Veteran to complete a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  VA did not receive a completed VA Form 21-22.  In March 2017, the Veteran confirmed that she does not currently have a representative, and she indicated that she wishes to represent herself.

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 videoconference hearing.  A transcript from the hearing was associated with the claims file and reviewed.

In June 2017, VA received two email messages from the Veteran requesting a copy of the transcript from the April 2017 videoconference hearing.  The Board produced a copy to the Veteran.  The Board construes the Veteran's second email request as a waiver of the thirty-day abeyance period under 38 C.F.R. § 20.716.  As such, the case is no longer held in abeyance.

The issues on appeal have been recharacterized to better reflect the state of the record.

With respect to the issues of entitlement to service connection for a disorder to account for blood clots in the legs and entitlement to service connection for residuals of perineal abscess, the Veteran did not timely respond to the Statement of the Case issued in October 2014.  No Substantive Appeal was received as to these two matters.  As such, those matters are not presently in appellate status.  Id. § 7105(d)(3); 38 C.F.R. § 19.32.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

With respect to the issue of entitlement to service connection for a disorder manifested by chest pains and labored breathing, to include costochondritis, a VA examination conducted in August 2012 reports no pathology to render a diagnosis.  Subsequently, in August 2014 the VA diagnosed the Veteran with costochondritis.  While the evidence is insufficient to grant a claim of service connection for her chest pains and labored breathing, to include costochondritis, competent evidence of the Veteran's costochondritis coupled with her in-service costochondritis, atypical chest pain, chest discomfort, and tightness in her chest, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

With respect to the issue of entitlement to service connection for a sleeping disorder, to include sleep apnea, insomnia, and restless leg syndrome, the Veteran underwent a VA sleep study in May 2014.  The sleep study indicates that some symptoms in the completed questionnaire are suggestive of restless leg syndrome.  At the April 2017 Board hearing, the Veteran asserted that she had symptoms of restless leg syndrome in service, including numbness and tingling in her feet when she was trying to sleep.  She is competent to report her own symptoms, and the Board finds no reason to question her credibility.  Moreover, service treatment records reflect that she reported initial insomnia and difficulty falling asleep.  While the evidence is insufficient to grant a claim of service connection for a sleeping disorder, to include sleep apnea, insomnia, and restless leg syndrome, competent evidence of the Veteran's relevant symptoms, to include during service do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See id.

With respect to the psychiatric claim, the Veteran underwent a VA examination in August 2012.  The VA examiner diagnosed adjustment disorder with mixed disturbance of emotion and conduct on Axis I, as well as personality disorder not otherwise specified (NOS), with borderline traits on Axis II as a progression of the primary diagnosis.  In August 2016, a VA psychiatrist diagnosed major depressive disorder with psychotic features, ruling out schizoaffective disorder.

The August 2012 VA examiner opined that the Veteran's adjustment disorder with mixed disturbance of emotion and conduct was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury event or illness.  The Board notes, however, that the VA examiner's rationale fails to adequately address the Veteran's mental health records and lay statements.  In light of this, an addendum is necessary to address the etiology of the claimed disorders. 
The addendum should also reconcile the August 2012 VA examiner's diagnoses with the VA psychiatrist's August 2016 diagnosis.

Furthermore, in October 2011 the Veteran stated that she submitted a completed VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-traumatic Stress Disorder (PTSD)) in August 2011.  No VA Form 21-0781 could be located by the Board in the claims file.  Such a form would be relevant to the Veteran's claim of entitlement to service connection for a mental disorder, and therefore efforts should be made to locate the completed form.

Moreover, a veteran who served in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71,382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).  The Veteran has not yet been diagnosed with a medically unexplained chronic multisymptom illness, though several of her symptoms can be attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  A medical examination would be helpful in this regard.

Additionally, on remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including any completed VA Form 21-0781, which the Veteran contends she completed in August 2011.  If no completed VA Form 21-0781 can be located, notify the Veteran that she may resubmit the VA Form 21-0781 or otherwise provide supplementary information by other means, to include submitting additional relevant records in her possession to VA.

2.  After the above development has been completed, schedule the Veteran for an examination for her chest pains and labored breathing, to include costochondritis.  [If the Veteran fails to report to the examination, then have an appropriately qualified examiner answer the questions below.] The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing medical opinions on the following:

a.  Are any disabilities of the chest shown on examination or at any other time during the claim period (from June 2010) at least as likely as not related to active service?

Consider all lay and medical evidence, including the Veteran's in-service complaints of chest pain, discomfort, and chest tightness.  Furthermore, consider her in-service and post-service diagnoses of costochondritis.  Consider also the November 2007 radiologic examination report finding no abnormalities in her chest.  In addition, consider the August 2012 VA examination of the Veteran's breathing problems and chest pain, as well as the March 2015 VA examination of osteomyelitis.

b.  Are any chest pain disabilities shown on examination or at any other time during the claim period (from June 2010) at least as likely as not attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

Provide clear and comprehensive rationales for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed, schedule the Veteran for an examination for her sleeping disorder, to include sleep apnea, insomnia, and restless leg  syndrome.  [If the Veteran fails to report to the examination, then have an appropriately qualified examiner answer the question below.] The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

Are any sleeping disorders shown on examination or at any other time during the claim period (from June 2010) at least as likely as not related to active service?

Consider all lay and medical evidence, including her in-service reports of initial insomnia, sleep disruptions, and difficulty falling asleep.  Consider also her treatment for insomnia during and following service.  Furthermore, consider a February 2008 clinical psychologist's assessment of the Veteran's insomnia and poor sleep.  Moreover, consider the May 2014 sleep study's findings, including that some symptoms in the Veteran's completed questionnaire are suggestive of restless leg syndrome.

Provide a clear and comprehensive rationale for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed, request the VA psychological examiner who conducted the August 2012 examination to review the claims file.  If that examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

Are any of the Veteran's acquired psychiatric disorders, including adjustment disorder with mixed disturbance of emotion and conduct, and major depressive disorder with psychotic features and ruling out schizoaffective disorder, at least as likely as not related to her active service?  If not, does the record at least as likely as not show that any psychosis was manifested within the first post-service year (by February 2009)?  

If the answers to the above are negative, then does any current acquired psychiatric disability represent aggravation upon a developmental personality disorder by superimposed disease and if so, is it at least as likely as not that the Veteran's active service was the cause of such aggravation?

Consider all lay and medical evidence, including statements from the Veteran indicating combat service and the loss of her best friend and indicating military sexual trauma (e.g., her August 2016 letter to the President).  Consider also her in-service records reflecting treatment for postpartum depression in September 2007, treatment for anxiety and panic attacks in November 2007, treatment for insomnia in January 2008, treatment for panic attacks in January 2008, and treatment for adjustment disorders and anxiety disorder in February 2008.  Moreover, consider the August 2017 VA psychological examination's findings and her other VA mental health records.  In addition, reconcile the mental diagnoses the Veteran was given in August 2012 and August 2016.

Provide a clear and comprehensive rationale for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from steps 1-4 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

	
The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

